FILED IN                                                                            PD-0052-15
COURT OF\CRIMINAL APPEALS                   _^__^   ..„'      ,           COURT OF CRIMINAL APPEALS
  ~     (                                   PD-0052-15                                    AUSTIN, TEXAS
      JANUARY 20,2015                               \J\J~>** J-^        Transmitted 1/13/2015 1:10:01 PM
                                                                          Accepted 1/20/2015 5:22:50 PM
   ABEL ACOSTA, CLERK                 NO.   ———————_______
                                                                                           ABEL A~?f2A
                                                                                                 GLfcKtS



            JULIA RHOTON ANDREWS                     §     IN THE COURT OF
                                                     §
            VS.                                      §     CRIMINAL APPEALS
                                                     §
            STATE OF TEXAS                           §     OF TEXAS

                                     MOTION TO EXTEND TIME TO
                          FILE PETITION FOR DISCRETIONARY REVIEW


            TO THE HONORABLE JUDGES OF SAID COURT:


                  Now comes Julia Rhoton Andrews, Appellant in the above styled and

            numbered cause, and moves for an extension of time of 30 days to file a

            petition for discretionary review, and for good cause shows the following:

                  1.     On   [December 10, 2014, the         Court of Appeals     affirmed

            appellant's conviction.    Julia Rhoton Andrews v. State, 09-13-00407-CR.

            This petition is therefore due on January 10, 2015.

                  2.     Counsel has been unable to complete the petition for the

            following reasons: Counsel for Appellant has been laboring under a heavy

            caseload and requires more time to prepare said brief and requests more

            time to file said PDR.


                    3.   Defendant is currently incarcerated.




                                                                                       Page -1-
-/   *•




                WHEREFORE,        PREMISES CONSIDERED,           appellant respectfully

          requests an extension of 30 days, i.e. until February 11, 2015, to file a

          petition for discretionary review.




                                               Respectfully submitted,

                                               CHRISTINE R BROWN-ZETO
                                               Attorney at Law
                                               1107 Green Avenue
                                               Orange, Texas 77630
                                               Tel: (409) 886-8558
                                               Fax: (409) 883-6523


                                               By: /S/ Christine R. Brown-Zeto
                                                 Christine R. Brown-Zeto
                                                 State Bar No. 03102200
                                                 crbrown@exp.net
                                                 Attorney for Julia Rhoton Andrews




                                   CERTIFICATE OF SERVICE


                This is to certify that on January 12, 2015, a true and correct copy of

          the above and foregoing document was served on the District Attorney's

          Office, Orange County, 801 Division, Orange, Texas 77630, by mail.


                                               ISI Christine R. Brown-Zeto
                                               Christine R. Brown-Zeto



                                                                                  Page -2-